Title: Enclosure II: Table of Estimates, 31 March 1797
From: Jefferson, Thomas
To: 


                    
                        
                        
                        
                        
                        
                            
                            Estimate
                            on the scale of 200. cells and 340. f. diam. of area
                            on the scale of 144. cells & 245. f. diam. of Area.
                        
                        
                            
                            
                            Quantity
                            Dollars
                            Quantity
                            Dollars
                        
                        
                            Bricks.
                            Arcade 1120. feet running measure (for an internal area of 340. f. diam.)
                            
                            386,000.
                            
                            
                            278,208
                            
                        
                        
                            
                            106. cross arches, of half a brick thick.
                            
                            10,600
                            
                            
                            7,800
                            
                        
                        
                            
                            108. vaults at mid height of the Piazza, half a brick thick.
                            
                            38,016
                            
                            
                            27,360
                            
                        
                        
                            
                            200. vaults of upper & lower cells. a brick length in thickness
                            
                            216,000.
                            
                            
                            155,520
                            
                        
                        
                            
                            
                            at 15. Doll. per thousand, as all the work is difficult.
                            
                            650,616
                            9,759. 
                            
                            468,888.
                            7,032.
                        
                        
                            Stone work.
                            front wall of the cells.
                            1232. f. running measure
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            back wall of do.
                            1280.
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            106. cross walls.
                            1060
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            
                            3572. × 2 f. thickness & 23 f. height = 164,312. cub. feet which divided by 25. gives in perch
                            6 572.
                            perch
                            
                            
                            
                            
                        
                        
                            
                            add 3d. story of the 2. houses
                            342.
                            
                            
                            
                            
                            
                        
                        
                            
                            at 2. Doll. the perch
                            6 914.
                            
                            13,828  
                            4,978
                            
                            9,956 
                        
                        
                            
                            Fossé. below backwall 8 f.× 1280. and the outer wall 19. f.× 1440.× 2 =75,200. cub. feet
                            3 008.
                            
                            6,016. 
                            
                            
                            
                        
                        
                            Digging-
                            
                            cubic yards digging @ 1/8 Doll. pr. yard
                            10,000.
                            cub. yds
                            1,250  
                            
                            
                            
                        
                        
                            Plaistering
                            Square yards.
                            10,000.
                            sq. yards
                            
                            7,200.
                            sq. yds
                            
                        
                        
                            Paving.
                            brickbats equivalent to whole bricks & laying them @ 5. D. pr. M
                            126,000.
                            bricks
                            630. 
                            90,000.
                            bricks
                            450.
                        
                        
                            Slating.
                            squares of 100. f. @ 12. D. the square (London price)
                            400.
                            squares
                            4,800  
                            288.
                            squares
                            3,456 
                        
                        
                            Roof.
                            joists, rafters, sheeting & putting up @ 3 1/3 Doll. per hundred sq. feet
                            80,000.
                            sq. feet
                            2,666  
                            57,600.
                            sq. f.
                            1,920.
                        
                        
                            Flooring.
                            plank floors @ 3 1/3 Doll. per square
                            50.
                            squares
                            166. 
                            36.
                            squares
                            120.
                        
                        
                            
                            15. pannel doors & 22. sash windows
                            
                            
                            277  
                            
                            
                            200 
                        
                        
                            
                            200. sash doors @ 7 1/2 Doll.
                            200.
                            doors
                            1 500. 
                            144.
                            doors
                            1080.
                        
                        
                            
                            200 iron grated doors 6 1/2 by 2 1/2 f. 120. ℔ each @ 1/8 Doll.
                            200.
                            doors
                            3 000. 
                            144.
                            doors
                            2,160 
                        
                        
                            
                            2000. f. of stove pipes + 300. f. of sheet iron tubes for privies
                            2300.
                            f.
                            575. 
                            1 656.
                            f.
                            414 
                        
                        
                            
                            
                            
                            
                            44,467.
                            
                            
                            26,788.
                        
                        
                            
                            If the smaller scale should be adopted, on returning to me the draught and this paper, I will furnish a new drawing on the scale adopted. It need occasion only one fortnight’s delay. It would be well to accompany them with the notes and observations of intelligent workmen, that what is now defective may be known and supplied.
                        
                    
                